Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2004

Saudi Basic Ind v. Exxon Corp
Precedential or Non-Precedential: Precedential

Docket No. 02-2130




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Saudi Basic Ind v. Exxon Corp" (2004). 2004 Decisions. Paper 738.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/738


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT



                                      No. 02-2130



                      EXXON MOBIL CORPORATION;
                     EXXON CHEMICAL ARABIA, INC.;
               MOBIL YANBU PETROCHEMICAL COMPANY, INC.

                                            v.

                    SAUDI BASIC INDUSTRIES CORPORATION,

                                                    Appellant



                      Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 00-cv-03841)
                      District Judge: Honorable William H. Walls


                               Argued December 9, 2003



             Before: AMBRO, FUENTES and CHERTOFF, Circuit Judges



                  ORDER AMENDING PUBLISHED OPINION

AM BRO, Circuit Judge

              It is now ordered that the published Opinion in the above case filed March
24, 2004, be amended as follows:
               On page 5, in the left column, before the Lubrizol citation, delete the words
“wholly-owned” so that the sentence reads, “Claims and issues decided against an entity
bind also its parties in privity, including subsidiaries.”

                                          By the Court,


                                          /s/ Thomas L. Ambro
                                          Circuit Judge


Dated: April 27, 2004




                                             2